Citation Nr: 1436459	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  03-18 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for depression and anxiety.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In March 2006, the Board issued a decision in which it denied entitlement to service connection for left elbow internal derangement, left and right elbow neuropathy, depression and anxiety, hearing loss and a total disability rating based on individual unemployability.  In September 2007, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated that portion of the March 2006 Board decision that denied entitlement to service connection for internal derangement of the left elbow, depression and anxiety, and hearing loss and remanded those issues to the Board for compliance with the instructions in the joint motion. 

In April 2008, the Board, in pertinent part, remanded the issue of service connection for depression and anxiety for further development pursuant to the joint motion.  Upon completion of the remand, the RO denied the Veteran's appeal.  Subsequently, in June 2012, the Board also issued a decision denying the claim. 

The Veteran appealed that decision to the Court.  In January 2014, the Court issued a mandate that vacated the June 2012 Board decision on this issue and remanded the matter for readjudication consistent with the instructions outlined in the October 2013 memorandum decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for depression and anxiety, so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4) (2013). 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Diseases diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2013); see also Grivois v. Brown, 6 Vet. App. 136 (1994).

In this matter, the Board notes the Veteran is service connected for a scar, residuals of cyst removal from back of neck and behind left ear, at a 10 percent disability rating, effective May 25, 1999.

The Veteran and his representative argue that his service-connected scar on the back of the neck and behind the left ear from a cyst removal, has caused or aggravated his depression and anxiety.  

According to a letter from Dr. E.F.M, a VA physician, dated May 1999, it was stated that the Veteran sustained a neck injury resulting in scarring while on active duty.  Therefore, to cover the significant scarring, the Veteran has worn his hair covering his ears and down on this neck.  Dr. E.F.M. stated that for "psychologic as well as cosmetic reasons he should be allowed to continue this practice."

A June 1999 letter to the Oklahoma Department of Corrections from M.E.G., a counselor at the Tulsa Vet Center also stated the Veteran sustained a neck injury while on active duty resulting in scarring and a medical scalp condition.  Therefore, M.E.G. stated "[d]ue to scarring, scalp condition and the [V]eteran's psychological effects from this, it is my professional opinion that the [V]eteran should be allowed to continue to wear his hair to cover his ears and the back of his neck."

In another undated letter from M.E.G. she stated that the Veteran "expresses feeling of humiliation, social embarrassment and psychological stress related to having to wear his hair in such a way that exposes scarring related to an accident in the military... [the Veteran] related the anxiety began around the time that he had to begin to wear his hair exposing his scars."

According to an August 1999 the Veteran underwent a VA "scars" examination.  The Veteran reported that he had a cyst removed from his neck and the back of his head in 1965, again in 1966, and again in 1975 or 1976.  Physical examination revealed a 7.5 centimeter scar at the base of his head and top of his neck.  The examiner stated that the scar would be noticeable if he were to shave his head, but that his hair hid the scar.  

In February 2000, Dr. M.K., a VA psychiatrist, stated in a letter to the Oklahoma Department of Corrections that the Veteran "[is] noted to have scarring around the ear and lower part of [the] neck.  He suffers from an anxiety disorder.  Due to the fact that the scarring causes significant social embarrassment for him and in the process it makes his anxiety disorder worse, I am requesting that he be exempted from the rules and be allowed to grow his hair long enough to cover his scars."  The Board notes that it is unclear whether the scars referred to are from an in-service injury resulting from an alleged explosion or from the cyst removal.
 
In a July 2000 letter from Dr. E.U.B, also to the Oklahoma Department of Corrections, it is stated the Veteran "has scar tissue on his back and behind the left ear as a result of an explosion in the past.  Long hair will help [the Veteran] to hide these scars and will also will protect him from getting skin cancers in his scar tissue in the future."

In August 2004, a VA psychologist opined that the Veteran's anxiety disorder was secondary to his service-connected medical conditions, namely scars and an elbow impairment. 

However, in February 2005, the Veteran underwent a VA mental disorders compensation and pension examination where upon review of the claims file and interviewed the Veteran, the examiner diagnosed depression not otherwise specified and generalized anxiety disorder.  He provided the following nexus opinion:

It was requested from the Regional Office to determine the following - "We ask if depression and anxiety is related to service-connection scars for cyst removal at the back of his neck/ear."  It is unlikely that [the Veteran's] depression and anxiety are related to service-connection scars for cyst removal at the back of his neck/ear.  The rationale for this is that [the Veteran] stated that his depression and anxiety was related to the explosion that he was involved in while in the military.

Given the above evidence and consideration of the October 2013 Court memorandum decision's comments, the Board finds additional development is warranted.  Therefore, the Veteran should be afforded a new VA examination to clarify the etiology of the disability.  38 C.F.R. § 3.159(c)(4) (2013); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Specifically, the question of whether the Veteran's current depression and anxiety is secondary to, or aggravated by, the service-connected scar, residuals of cyst removal from back of neck and behind left ear, should be resolved.

Accordingly, the case is REMANDED for the following action:

1. Copies of pertinent updated treatment records should be obtained and added to the record.

2. After the completion of the above instruction, schedule the Veteran for an examination, by an appropriate specialist, at a VA medical facility.  The examiner should provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder, to include the Veteran's depression and anxiety is proximately due to or the result of, or is aggravated (permanently increased in severity beyond the natural progress of the disorder) by, the service-connected scar, residuals of cyst removal from back of neck and behind left ear and/or service-connected scar, left elbow, associated with left elbow internal derangement. 

The discussion of secondary aggravation should include consideration of the baseline level of severity of psychiatric symptoms, to include depression and anxiety, before the onset of aggravation, as established by medical evidence or by the earliest medical evidence created at any time between the onset of aggravation and medical evidence establishing the current level of severity of psychiatric symptoms, to include depression and anxiety.

Again, the Board notes the scope of the opinion is limited to the above question, not whether the Veteran's psychiatric disorder, to include depression and anxiety, is secondary to, or aggravated by, other alleged in-service injury or occurrence.

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA or Veterans Benefits Management System) must be made available to the examiner designated to examine the Veteran and the examination report should reflect that such a review was made. 

All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of the report), and all clinical findings should be reported in detail.

Additionally, the examiner should consider and comment on the Veteran's pertinent in-service treatment records, VA treatment records (including all prior VA Compensation and Pension examination records), and private treatment records.  Specifically, the examination report must include discussion of a May 1999 VA treatment record by Dr. E.F.M.; June 1999 and undated letters from M.E.G., a VA Vet Center counselor; the report of an August 1999 VA scars examination; a February 2000 letter from Dr. M.K., a VA psychiatrist; a July 2000 letter from Dr. E.U.B.; an August 2004 VA treatment note from a VA psychologist; and a February 2005 VA mental disorders examination report with nexus opinion.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinions. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative, an adequate opportunity to respond must be provided, and the appeal must thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

